Citation Nr: 1741889	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September, August 2011, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The September 2009 rating decision denied service connection for mental condition.  The August 2011 rating decision denied service connection for headaches, back pain, and neck pain.  The March 2014 rating decision denied service connection for right shoulder condition.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.  

The issues of service connection for headaches and an acquired psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current right shoulder disability did not have onset during and was not caused by active service or inactive or active duty for training.  

2.  The Veteran's current back disability did not have onset during and was not caused by active service or inactive or active duty for training.

3.  The Veteran's current neck disability did not have onset during and was not caused by active service or inactive or active duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Generally

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  This presumption only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with the Marine Reserves because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  


II.  Right Shoulder Disability

The Veteran is seeking service connection for a right shoulder condition.  His shoulder condition is currently diagnosed as severe impingement with tendinitis and large joint effusion with a paralabral cyst.

The Veteran has testified that he tripped during boot camp and injured his right shoulder.  This was not documented in his service treatment records.  Likewise, there is no record of any right shoulder injury, to include any injury from combat training, pugil stick training, or rifle recoil.  Indeed, his service treatment records do not show reports of a right shoulder injury during basic training or while on ACDUTRA or IDT.  Instead, his July 1967 and January 1968 Reports of Medical History note that he injured his right shoulder during police training in August 1966 or September 1966.  The Veteran's usual occupation during this period is listed as policeman.  His service treatment records do not suggest any additional right shoulder injury or aggravation of this non-service related injury.  While, the Veteran is competent to provide lay evidence of an in-service right shoulder injury, the Board finds his accounts not credible.  Notably, while the Veteran has testified that the military culture of the Marines discouraged him from reporting an injury, this does not account for his silence regarding an in-service shoulder injury during his periodic Reserve examinations that noted a right shoulder injury sustained as part of his civilian career.  The Veteran's failure to mention an earlier in-service right shoulder injury in conjunction with his periodic examinations is compelling evidence against his current assertions that he injured his shoulder during training.  Thus, the Board finds no credible evidence of an in-service right shoulder injury.

As the Board has found no credible evidence of an in-service right shoulder injury upon which service connected may be based, VA has no duty to provide an examination in this case.  Likewise, the Veteran's assertion that this condition is related to his military service is not competent and has no probative weight.

The February 2013 private opinion found that it was at least as likely as not that the Veteran's shoulder condition was from his shoulder injury "during police training for the military."  This opinion is based on the faulty premise that the Veteran's police training was part of his military training whereas it was separate and distinct as part of his civilian job.  As such, it has no probative value.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right shoulder condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Back Disability and Neck Disability

The record does not contain evidence of arthritis of either the back or neck from within one year of his separation from active service.  Thus, presumptive service connection is not warranted for either his back or neck.

The Veteran has current diagnoses of chronic cervical and lumbar facet syndrome and degenerative disc disease of the lumbar and cervical spine.  Again, his service treatment records are silent with regard to any diagnosis of or treatment for a back and/or neck condition during his active duty service.  In his September 2010 statement, the Veteran attributed his current back and neck pain to injuries sustained during hand to hand combat.  The record does not show that the Veteran engaged in combat with the enemy.  The February 2013 private opinion refers to hand to hand combat training and pugil stick training, which resulted in back and neck injury.  The Veteran has provided lay evidence of back and neck injuries during service that were "cumulative effect from everything."  While the Veteran is competent to provide evidence of back and neck injuries, the Board finds his accounts not credible.  The Veteran repeatedly denied recurrent back pain on his Reports of Medical History.   Periodic examination of his spine during his Reserve service repeatedly found it normal.  Likewise, he has not identified a specific back or neck injury as the cause of his current pain.  Thus, the Board finds no credible evidence of an in-service back and/or neck injury.

As the Board has found no credible evidence of an in-service back or neck injury upon which service connected may be based, VA has no duty to provide an examination in this case.  Likewise, the Veteran's assertions that these conditions are related to his military service are not competent and have no probative weight.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for back pain and neck pain.  His appeal must be denied.  There is no reasonable doubt to be resolved as to either issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for right shoulder condition is denied.

Service connection for back pain is denied.

Service connection for neck pain is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

The record shows that the Veteran has current psychiatric diagnoses, including anxiety, and reports chronic headaches.  August 1963 service treatment records show vomiting and headaches that were thought to be "possible gastritis, viral etiology plus anxiety" or "psychophysiological GI reaction."  Furthermore, the Veteran has testified that these disabilities began in or were caused by his military service.  This is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus far, no VA examination has been provided.  Thus examinations and opinions should be obtained on remand.

With regard to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the result of this remand on the issues of service connection for an acquired psychiatric disorder and headaches may impact the Veteran's claim for TDIU.  As such it is inextricably intertwined.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA mental health examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support any opinion provided.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder had onset during active service or was caused by active service.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA headache examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support any opinion provided.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headache disorder had onset during active service or was caused by active service.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  After completion of the above development and any additional development deemed necessary, readjudicate the claims for service connection for an acquired psychiatric disorder, service connection for headaches, and TDIU in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


